EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with  Allison Jimerson, Registration No. 61,099 on 11/18/2021.

	The claims have been amended as follows:
1. (Currently Amended) A method for normalizing input data against external data, the method comprising:
 	extracting a first concept from input data presented for processing by a downstream function;
 	identifying external data from an external resource based on the first concept;
 	extracting a second concept from the external data;
 	revising the first concept based on the second concept to produce a revised concept, wherein revising comprises:
 	 	applying a machine learning agent to determine whether to keep the first concept or adopt the second concept, and
 	 	adopting the second concept in place of the first concept for use as the revised concept based on a decision by the machine learning agent to adopt the second concept; 
  	identifying additional external data from the external resource based on the second concept;
 	extracting a third concept from the additional external data;
 	applying the machine learning agent to determine whether to keep the second concept or adopt the third concept;
 	adopting the third concept in place of the second concept for use as the revised concept based on a decision by the machine learning agent to adopt the third concept wherein the first, second and third concepts each indicate a symptom of a patient;
 	further processing the revised concept according to the downstream function to generate
an output wherein the output indicates a medical diagnosis of the patient;
 	training the machine learning agent by comparing the output to a ground truth associated with the input data; and
 	calculating a reward value that is used in the training of the machine learning agent.

2. (Original) The method of claim 1, wherein the input data is free text and the first concept is at least one of a term and a phrase extracted from the free text.

3. (Original) The method of claim 1, wherein identifying external data from an external resource based on the first concept comprises executing a query comprising the first concept against the external resource.

4. (Canceled) 


 	executing a query comprising the revised concept against the external resource to retrieve a result; and
 	presenting the result as the output.

6. (Canceled) 

7. (Currently Amended) The method of claim 1, wherein the machine learning agent comprises a deep learning neural network comprising:
 	an input layer that receives a state feature vector derived from the first concept and the second concept; and
 	an output layer that presents a plurality of expected reward values respectively associated with each of a plurality of actions, wherein the machine learning agent is configured to select one of the plurality of actions that is associated with the highest expected reward value.

8. (Currently Amended) A system for normalizing input data against external data, the method comprising:
 	a memory; and
 	a processor configured to:
 	 	extract a first concept from input data presented for processing by a downstream function;
 	 	identify external data from an external resource based on the first concept;

 	 	revise the first concept based on the second concept to produce a revised concept,
wherein revising comprises:
 	 	apply a machine learning agent to determine whether to keep the first concept or adopt the second concept, and
 	 	adopt the second concept in place of the first concept for use as the revised concept based on a decision by the machine learning agent to adopt the second concept;  	identify additional external data from the external resource based on the second concept;
 	extract a third concept from the additional external data;
 	apply the machine learning agent to determine whether to keep the second concept or adopt the third concept;
 	adopt the third concept in place of the second concept for use as the revised concept based on a decision by the machine learning agent to adopt the third concept wherein the first, second and third concepts each indicate a symptom of a patient; 	further process the revised concept according to the downstream function to generate an output wherein the output indicates a medical diagnosis of the patient;
 	train the machine learning agent by comparing the output to a ground truth associated with the input data; and
 	calculate a reward value that is used in the training of the machine learning agent.

9. (Original) The system of claim 8, wherein the input data is free text and the first concept is at least one of a term and a phrase extracted from the free text.

10. (Currently Amended) The system of claim 8, wherein in identifying external data from an external resource based on the first concept the processor is configured to execute a query comprising the first concept against the external resource.

11. (Canceled) 

12. (Currently Amended) The system of claim 8, wherein in further processing the revised concept according to the downstream function to generate an output the processor is configured to:
 	execute a query comprising the revised concept against the external resource to retrieve a result; and
 	present the result as the output.

13. (Canceled) 

14. (Currently Amended) The system of claim 8, wherein the machine learning agent comprises a deep learning neural network comprising:
 	an input layer that receives a state feature vector derived from the first concept and the second concept; and
 	an output layer that presents a plurality of expected reward values respectively associated with each of a plurality of actions,
one of the plurality of actions that is associated with the highest expected reward value.

15. (Currently Amended) A non-transitory machine-readable medium encoded with instructions for execution by a processor, the non-transitory machine-readable medium comprising:
 	instructions extracting a first concept from input data presented for processing by a downstream function;
 	instructions identifying external data from an external resource based on the first concept;
 	instructions extracting a second concept from the external data;
 	instructions revising the first concept based on the second concept to produce a revised concept, wherein revising comprises:
 	 	instructions applying a machine learning agent to determine whether to keep the first concept or adopt the second concept, and
 	 	instructions adopting the second concept in place of the first concept for use as the revised concept based on a decision by the machine learning agent to adopt the second concept;  	instructions identifying additional external data from the external resource based on the second concept;
 	instructions extracting a third concept from the additional external data;
 	instructions applying the machine learning agent to determine whether to keep the second concept or adopt the third concept;
 	instructions adopting the third concept in place of the second concept for use as the revised concept based on a decision by the machine learning agent to adopt the third concept wherein the first, second and third concepts each indicate a symptom of a patient;
 	instructions further processing the revised concept according to the downstream function
to generate an output wherein the output indicates a medical diagnosis of the patient;
 	instructions training the machine learning agent by comparing the output to a ground truth associated with the input data; and
 	instructions calculating a reward value that is used in the training of the machine learning agent.

16. (Original) The non-transitory machine-readable medium of claim 15, wherein the instructions for identifying external data from an external resource based on the first concept comprise instructions for executing a query comprising the first concept against the external resource.

17. (Canceled) 

18. (Original) The non-transitory machine-readable medium of claim 15, wherein the instructions for further processing the revised concept according to the downstream function to generate an output comprise:
 	instructions for executing a query comprising the revised concept against the external resource to retrieve a result; and
 	instructions for presenting the result as the output.

19. (Canceled) 

20. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the machine learning agent comprises a deep learning neural network comprising:
 	an input layer that receives a state feature vector derived from the first concept and the second concept; and
 	an output layer that presents a plurality of expected reward values respectively associated with each of a plurality of actions,
 	wherein the machine learning agent is configured to select one of the plurality of actions that is .

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Kumaran (US 2012/0179705) teaches a user providing a query for a search of information; the system reformulates the query e.g., terms in the query may be replaced; a new reformulated query may be generated based on the earlier reformulated query; proposed reformulations can be assigned to confidence scores and ranked to help select the best reformulated query; a machine learning model can be used to predict the importance/relevance of reformulated queries e.g., see Kumaran [0012-0014, 0025, 0028, 0047], 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the 

/ERIC J YOON/Primary Examiner, Art Unit 2143